Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to communication filed 3/9/2021. Claims 1-5, 8-12, and 15-19 are currently pending and claims 6-7, 13-14, and 20 are cancelled. Claims 1, 8, and 15 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gattis (US PG Pub. 2017/0300289 A1), Price (US PG Pub. 2006/0026304 A1), and Brown et al. (herein called Brown) (US Patent 10,051,325 B2) .

As per claim 1, Gattis teaches a system comprising: one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations comprising:
receiving a signal at a television, wherein the signal is associated with at least one other media device (pars. [0028]-[0030], content device/display device may be a television which may be connected to external speakers/sound bar/sound system/etc. (other media device) via HDMI cable, external speakers/sound bar/etc. may communicate with content/display device/television via signals, and upon connection with speakers the content device/display device/television may request device information from speakers which then transmit identifying device information, such as make, brand, model name, model number, etc., to requesting content device/display device/television (television received signal associated with speakers/media device).); 
determining a make and model of the at least one other media device based on the signal (pars. [0030], [0045], upon connection, television/content/display device requests identifying information from speakers/sound bar/etc. to determine what devices are connected and external speakers/sound bar/other media device transmits identifying device information, which includes make, brand, model name, model number, etc., to television/content device/display device/requesting device which then requests device profile information from external server (television/content 
determining one or more settings of the at least one other media device based on the make and model of the at least one other media device (pars. [0030], [0032], [0045]-[0049], content device/display device/television transmits device information/make and model information/etc. to external server/profile database/etc. and requests corresponding profile information/sound profile/etc. from external server/profile database/etc., the profile information/sound profile/etc. is then used to determine/apply/adapt preset settings corresponding to the particular speaker/device/etc. (determine settings of the other media device based on make and model of other media device).); 
determining if the at least one other media device needs to be set up (pars. [0032]-[0034], [0048]-[0049], determination is made whether or not to adjust equalization settings/apply settings differences of particular speaker device/other media device based on sound profile/tag specific audio profile/profile information (determine if other media device needs to be set up/determine if settings of other media device need to be adjusted).); 
accessing an Internet if the at least one other media device needs to be set up (fig. 4 and pars. [0003], [0028]-[0030], [0032]-[0034], [0045]-[0049], content device/display device may be television that receives content/information over a wireless connection/wi-fi/internet/etc. and may transmit information to and request profile information from external processing servers/profile database/etc., and the profile information is used to determine/apply/adapt/etc. settings corresponding to the device. 
obtaining setup information associated with the at least one other media device, wherein the setup information comprises the make and model of the at least one other media device, and wherein the setup information comprises other information (pars. [0028]-[0030], [0032]-[0034], [0045]-[0049], content device/display device/television transmits device information/make and model information/etc. to external server/profile database/etc. (obtain setup information comprising make and model of at least one other media device to transmit to external server) and requests corresponding profile information/sound profile/etc. from external server/profile database/etc. (obtain setup information comprises comprising other information), the profile information/sound profile/etc. is then used to determine/apply/adapt preset settings corresponding to the particular speaker/device/etc., and settings/equalizer setting/preset setting/etc. may be applied/adapted/etc. prior to/before playing/playback of content/before content reaches device/etc. As the settings are applied/adapted/etc. before the content is played/output/etc. the device/speakers/etc. are “setup” using the settings, and as such the obtained/requested and applied settings are obtained setup information associated with the device that are set before the device/speakers/etc. play/output/etc. content.); 
configuring the one or more settings of the at least one other media device based on the setup information (pars. [0030], [0032], [0045]-[0049], preset settings (setup information) of particular device/external speakers/etc. (other media device) are 
providing the at least one other media device with access to media via the television, wherein the television functions as a router, and wherein the at least one other media device connects to the Internet via the television as a router (pars. [0028]-[0030], content device may be modem/gateway/etc. that receives content stream (media) from content source, and television may be content device that receives content streams over cable or wireless connection/internet/Ethernet/Wi-Fi/etc. and includes a screen/display device/etc., and content device is connected to devices/speakers/other media device. Par. [0047], content device processes content/media for output and causes output to begin by causing video component of the content/media to be displayed on display device and causing audio component of content/media to be output via speakers (provide speakers/other media devices access to media/audio component of content). As the content device is a modem/gateway/etc. that receives content/media streams over internet connection, a television may be content device that has display/screen/etc. that receives content/media over cable or wireless connection/internet/Ethernet/Wi-Fi/etc., and content device processes content/media for output causing audio components of content/media to be output on speakers/other media devices, video components of content/media to be output on display, etc., it is obvious that the television/content device is “routing”/forwarding/etc. video components/data packets/etc. of media/content received via internet to the display and audio components/data packets/etc. of media/content to the speakers/other media devices, etc., and as such it is obvious that the speakers/other media devices are 
While Gattis teaches determining if the other media device needs to be set up, accessing an internet and obtaining setup information associated with the other media device, Gattis does not explicitly state, however Price teaches:
wherein the at least one other media device need to be set up if the at least one other media device is connected to the television for a first time (pars. [0044]-[0046], [0050], [0063]-[0064], devices (speakers/other media devices/etc. from Gattis) are connected to coordinating computer (content device/TV from Gattis) which checks for updates for devices from manufacturer website via internet/network/etc. connection and if updates are available retrieves/downloads/etc. updates from manufacturer website and provides updates to devices (setup devices/other media device), and checking for updates/discovery of updates/etc. occurs at a combination of times including when new device/other media device is installed/connected/etc. to coordinating computer/television (other media device is connected for a  first time). As Price teaches checking for and installing updates to devices when they are first/initially/etc. connected to coordinating computer, and as Gattis teaches that speakers connect to a content device/TV which checks for updates/sets up the speakers/other media devices, the other media devices/speakers/connected devices/etc. need to be set 
wherein the accessing of the Internet comprises accessing a website of a manufacturer of the at least one other media device (pars. [0032], [0043], [0050], [0060], [0063], coordinating computer checks for and retrieves updates for connected device/other media device from manufacturer website (access website of manufacturer of other media device.); and
wherein the setup information comprises other information obtained from the website of the manufacturer of the at least one other media device (pars. [0032], [0043]-[0046], [0050], [0060], [0063]-[0064], coordinating computer checks for and retrieves/downloads/etc. updates (setup information comprising other information) for connected device/other media device from manufacturer website (obtained from website of manufacturer of media device), and provides updates to devices (setup devices/other media device using obtained updates/setup information obtained from manufacturer website).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattis such that the setting up/configuring/etc. of the media devices/speakers/audio components/etc. occurs when the media devices are first/initially connected television and the setup information comprises other information/updates/etc. obtained from the website of the manufacturer of the other media devices, as conceptually taught by Price, to create determining if the at least one other media device needs to be set up, wherein the at least one other media device needs to be set up if the at least one other media device is connected to 
While Gattis teaches connecting media devices/speakers/audio components/etc. to a television/TV and setting up connected devices, it does not explicitly state, however Brown teaches:
exchanging menu tree information with the at least one other media device (fig. 6A-6F, col. 4 lines 30-60, col. 6 lines 25-col. 7 line 35, television has interface menu that displays attached devices/input sources (other media device) for selection/control by user and menu icon representing attached device/input source/other media device may be video/still grab/etc. from the input source/attached device/other media device. As the TV displays a menu that displays menu icons representing attached devices/input 
adding a settings menu of the at least one other media device to a main menu of the television (Fig. 6A-6F, col. 4 lines 30-60, col. 6 lines 25-col. 7 line 35, television has interface menu that displays attached devices/input sources (add icon representing other media device to main menu of television) for selection/control by user, and users may manage/control attached devices/manipulate settings/etc. through the on screen display menus for attached devices/other media devices by selecting an icon to open display menu for attached device/other media device and manipulate settings/select programs/etc. As selection of an icon in the main menu/interface menu of the TV opens a menu from which the settings of the other media device/attached device are manipulated/the other media device is controlled/etc., it is obvious that a setting menu of the other media device/attached media device is added to the main menu/interface menu of the TV by adding the icon representing the other media device/attached device to the menu of the TV.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add exchanging menu tree information with the at least one other media device; and adding a settings menu of the at least one other media device to a main menu of the television, as conceptually taught by Brown, into that of Gattis, because these modifications allow for the other media device to be added to a menu display of a television and to be selected to be 
While Gattis teaches that a television/TV may be connected to an internet and may obtain information about devices/speakers/audio components/etc. that are connected to the TV by connecting with external servers via the internet and requesting/obtaining information based on the make and model of the connected devices/audio devices/components/etc., it does not explicitly state that the requested/obtained information is software updates and as such does not explicitly state, however Watanabe teaches:
determining if an update is needed for the at least one other media device (pars. [0081]-[0086], TV acquires model name and firmware version from connected AV amplifier (other media device) and accesses external server to check for firmware update for model/version of AV amplifier/other media device (determine if update is needed for at least one other media device) and, if firmware update is available, acquire firmware update corresponding to model/version of AV amplifier/other media device, and transmits update data/firmware update/software update to amplifier/other media device which stores/installs/updates its firmware/software.); 
obtaining a software update based on the make and model of the at least one other media device if the update is needed (fig. 4 and pars. [0081]-[0086], TV acquires model name and firmware version from connected AV amplifier (other media device) and accesses external server to check for and acquire firmware update corresponding 
installing the software update on the at least one other media device (fig. 4 and pars. [0081]-[0086], TV acquires model name and firmware version from connected AV amplifier (other media device) and accesses external server to check for and acquire firmware update corresponding to model/version of AV amplifier/other media device, and transmits update data/firmware update/software update to amplifier/other media device which stores/installs/updates its firmware/software (install software update on other media device).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattis and Brown such that the TV is used to check for and install firmware/software updates for connected devices, as conceptually taught by Watanabe, to create determining if an update is needed for the at least one other media device; obtaining a software update based on the make and model of the at least one other media device if the update is needed; and installing the software update on the at least one other media device, because these modifications allow for software/firmware/etc. of connected devices to be updated as desired thereby helping to keep software/firmware/etc. of connected devices up to date with updates/upgrades that have been made to their software/firmware/etc., which is desirable as it increases the usability of the connected devices/other media devices by helping to prevent errors from occurring by allowing updates that correct 

As per claim 2, Gattis further teaches: wherein the television exchanges data with the at least one other media device using a high-definition multimedia interface (HDMI) (pars. [0029]-[0030], content device/display device/television and speakers/sound bar/theater system, etc. (other media device) may be connected to and communicate with each other via wired high-definition multimedia interface/HDMI connection (television exchanges data with the other media device using HDMI).).

As per claim 3, Gattis further teaches: wherein one or more of the settings comprises setup information associated with the at least one other media device (pars. [0030], [0032]-[0034], [0045]-[0049], settings/equalizer setting/preset setting/etc. may be applied/adapted/etc. prior to/before playing/playback of content/before content reaches device/etc. As the settings are applied/adapted/etc. before the content is played/output/etc. the device/speakers/etc. are “setup” using the settings, and as such the settings are setup information associated with the device that are set before the device/speakers/etc. play/output/etc. content.).

As per claim 4, Gattis further teaches: wherein the logic when executed is further operable to perform operations comprising: 

determining setup information associated with the at least one other media device ([0028]-[0030], [0045]-[0051], content device/display device/television may be connected to speakers/sound bar/theater system/audio device/etc. and upon connection television/content device/display device request device identifying information from speakers/audio device/media device which is used to request/determine/etc. settings/profile information/setup information to be applied/adapted/etc. (determine setup information associated with other media device), and the process is executed/performed/begun for new audio device/speaker/new media device that is selected and/or detected.).

As per claim 5, Gattis further teaches: wherein the at least one other media device is not connected to an Internet (fig. 4 and pars. [0029]-[0030], external speakers/sound bar/theater system/etc. (other media device) may be connected to content device/display device/television via wired HDMI connection or wireless 

As per claims 8-12 and 15-19, they recite non-transitory computer readable storage mediums, and methods, respectively, having similar limitations to the systems of claims 1-5, respectively, and are therefore rejected for the same reasoning as claims 1-5, respectively, above. 

Response to Arguments
Applicant’s arguments files 3/9/2021 with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193